
	
		II
		111th CONGRESS
		1st Session
		S. 2760
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2009
			Mr. Udall of New Mexico
			 (for himself and Mr. Bond) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for an
		  increase in the annual amount authorized to be appropriated to the Secretary of
		  Veterans Affairs to carry out comprehensive service programs for homeless
		  veterans.
	
	
		1.Increase in amount authorized
			 to be appropriated for comprehensive service programs for homeless
			 veteransSection 2013 of title
			 38, United States Code, is amended—
			(1)by striking
			 fiscal year 2007 and inserting fiscal year 2010;
			 and
			(2)by striking
			 $150,000,000 and inserting $200,000,000.
			
